DETAILED ACTION
	This office action is in response to the amendment and filing of terminal disclaimer(s) on March 15, 2022.  In accordance with this amendment, claims 11-20 have been canceled, while new claims 21-27 (dependent methods) have been added.  The amendments to the specification are acknowledged.
Claims 1-10 and 21-27 are pending, with claim 1 as the sole independent (method) claim. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention, or in this CON application, the change of any inventorship relating to the new groups of claims 1-10, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Note that claims 11-20 have been formally canceled.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).  The Examiner assumes that the inventorship between pending claims 1-20 and the parent ‘948 has remained the same.
Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 15, 2022, have been considered and made of record (note attached copy of forms PTO-1449).

Terminal Disclaimer
The terminal disclaimer(s) filed on March 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of ‘948 and ‘611 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-10 and 21-27 are allowable over the closest prior art of the current record.  Claim 1 is the sole independent claim and in method form.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Fauver et al. ‘341; Faltermeier et al. DE ‘192; Woody et al. ‘479; Schowengerdt ‘126) does not expressly teach or reasonably suggest the specific combination of step features for method independent claim 1.  These claims are similar in scope to the parent patents ‘948 and ‘611 and distinguish from the closest prior art in a similar fashion.  See the original notice of allowance in the oldest parent application ‘263 dated on August 19, 2019 in sections (4)-(5).  Further, claims 1-10 and 21-27 must be considered in the context of Applicant’s specification disclosure and drawing.  For these reasons, the Examiner is unable to present a prima facie case of obviousness as required under 35 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 6-7), filed March 15, 2022, with respect to the corrections and filing of a terminal disclaimer, have been fully considered and are persuasive.  All issues from the non-final rejection mailed on December 21, 2021 have been obviated.  Claims 1-10 and 21-27 now serve to create a patentable distinction over the closest prior art of record. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 22, 2022